Citation Nr: 1616500	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-47 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO is the agency of original jurisdiction (AOJ).  

This matter was previously before the Board in August 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is not the result of a disease or injury in service and did not manifest to a compensable degree within one year of separation from service.

2.  The Veteran's current gastroesophageal reflux disease (GERD) is not the result of a disease or injury in service.

3.  The Veteran has not had irritable bowel syndrome (IBS) at any time since or contemporaneous to when he filed his claim.  

4.  The Veteran's current psychiatric disability, to include anxiety disorder, not otherwise specified (NOS), and depressive, NOS, was incurred during active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, NOS, and depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA provided adequate notice in a letter mailed to the Veteran in January 2007.  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in December 2009 and October 2014.  The examiners considered a full medical history, including the Veteran's lay statements regarding events not noted in his treatment records, and provided adequate rationales to support their opinions.  The Veteran has not requested a hearing before the Board regarding these claims.

In August 2014, the Board remanded this matter for further development.  The Board directed the AOJ to schedule examinations for the service connection claims for the claimed cervical spine and gastrointestinal disabilities.  These examinations were provided in October 2014.  The Board also directed the AOJ to assist the Veteran with obtaining records related to in-service psychiatric treatment, as well as any outstanding VA and/or private treatment records identified by the Veteran.  The AOJ sent the Veteran a letter in September 2014 requesting that he identify any treatment facilities that may have such records.  The Veteran did not respond to this request.  Updated VA treatment records were added to the claims file in October 2014.  In November 2014, the Veteran submitted a statement in response to the issuance of the supplemental statement of the case that indicated he had no further evidence to submit.  Thus, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If current arthritis, not shown in service, manifests to a compensable degree within one year of separation from active service, service connection may be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III.  Merits

	A.  Cervical Spine Disability

Treatment records and an October 2014 VA examination report reveal the Veteran has intervertebral disc syndrome and other degenerative changes affecting the cervical spine.  Thus, the current disability requirement for service connection has been satisfied.

The record does not, however, establish an in-service onset of a cervical spine disability.  The Veteran's service treatment records do not include any notations regarding neck pain or a cervical spine injury.  The Veteran was seen for lower back pain on several occasions during service, but the cervical spine was never implicated or assessed during treatment.  Several lay statements submitted on the Veteran's behalf attest to an in-service back injury, but do not implicate neck pain or a cervical spine disability.  These lay statements are consistent with the Veteran's previous lay statements regarding an in-service back injury and a history of lower back pain in service.  The Veteran has recently asserted he also injured his neck in service.  Yet, the Board finds these more recent statements to be of limited probative value given the omission of this type of injury in the Veteran's prior statements, as well as the lay statements provided by others on his behalf.

There is also no evidence connecting the current cervical spine disability to service.  A June 2007 MRI was negative with regard to the cervical spine, which is some evidence that the Veteran's cervical spine was without disability more than twenty years after his separation from service. After consideration of the Veteran's lay statements, an October 2014 VA examiner provided an opinion that the Veteran's current cervical spine disability is not likely the result of disease or injury in service, noting the normal June 2007 MRI of the cervical spine and a lack of treatment for neck pain for approximately twenty years after separation from service.  The examiner explained the Veteran was receiving VA treatment for lower back pain for several years and never mentioned neck pain until very recently to support his opinion regarding the recent onset of the cervical spine disability.

In sum, a cervical spine disability was not noted in service and did not manifest until several years after service; therefore, service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.307.  While the Veteran is competent to report observable symptomatology such as pain, he does not possess the requisite skill or expertise to attribute a cervical spine disability first manifest more than twenty years after service to an event or injury in service, and the expert medical evidence of record indicates it is not likely his current disability is the result of a disease or injury in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Ultimately, the preponderance of evidence is against a finding that the Veteran's current cervical spine disability is the result of an in-service injury or disease.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



	B.  Gastrointestinal Disability

Treatment records and an October 2014 VA examination report reveal the Veteran has gastroesophageal reflux disease (GERD).  Although the Veteran has reported also having irritable bowel syndrome (IBS), the record does not include competent evidence that he does have IBS, and the October 2014 VA examiner explained the Veteran's reported symptomatology is not consistent with IBS.  Nevertheless, the current disability requirement for service connection has been met with respect to a gastrointestinal disability, diagnosed as GERD.

Service treatment records document reports of gastrointestinal symptoms but do not document that he his current GERD had onset during active service.  In August 1982, the Veteran sought treatment for stomach issues after having diarrhea for approximately three weeks.  In February 1984, he sought treatment again for bowel issues and hemorrhoids.  The October 2014 examiner explained these lower gastrointestinal issues appeared to have resolved without issue and do not support a finding of GERD in service.  The Veteran also did not endorse "frequent indigestion" or "stomach, liver, or intestine trouble" on his April 1984 report medical history at separation from service.  Thus, it does not appear there were any upper gastrointestinal issues noted in service.

There is also no evidence connecting the Veteran's current GERD to service.  After consideration of the Veteran's lay reports regarding the onset of heartburn in service in approximately 1982, the October 2014 examiner determined the reported symptomatology and service treatment records did not establish the incurrence of GERD in service.  Although the Veteran is competent to report symptoms like heartburn, a lay person is not competent to address more complex medical questions like whether the symptoms are attributable to GERD, which the October 2014 indicated usually requires diagnostic testing known as an upper gastrointestinal (UGI) series.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The first evidence of GERD is an August 1996 UGI, which supported a diagnosis of mild to moderate spontaneous gastroesophageal reflux, more the ten years after the Veteran's separation from service.  There is no indication in treatment records related to this diagnosis that it was associated with the Veteran's service.

In sum, the expert medical evidence indicates it is not likely the current GERD is the result of an injury or disease in service.  It also establishes the Veteran does not have IBS.  The Board is not permitted to substitute its medical judgment for that of medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the expert medical evidence indicates there is no link between service and the Veteran's current disability, the preponderance of evidence is against the claim.  Thus, the benefit-of-the-doubt doctrine is not applicable, and the service connection claim for a gastrointestinal disability must be denied.  


	C.  Acquired Psychiatric Disorder

An August 2009 VA examiner diagnosed the Veteran as having anxiety disorder, NOS, and depressive disorder, NOS.  The August 2009 examiner explained the Veteran most likely had depression and anxiety prior to his entry into active service.  The August 2009 examiner further explained an in-service back injury aggravated the Veteran's pre-existing psychiatric disability, resulting in the current level of disability.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's May 1981 entrance examination report does not list a psychiatric disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is evidence that suggests the Veteran may have had a pre-existing psychiatric disability upon his entry into active service, most notably the opinion of the December 2009 VA examiner.  The evidence is not, however, clear and unmistakable that a psychiatric disability was not aggravated by service.  To the contrary, the December 2009 VA examiner indicated the Veteran's pre-existing psychiatric disability, to include anxiety, NOS, and depressive disorder, NOS, was in fact aggravated during service by an in-service back injury.  Although this injury was deemed insufficient to establish service connection for a back disability, the December 2009 examiner has clearly indicated it led to an increase in psychiatric symptomatology.  What is important here is that the examiner's opinion tends to show that there is not clear and unmistakable evidence that any preexisting psychiatric disorder, present during service, was not aggravated by service.  Given this evidence, the Board concludes that the presumption of soundness has not been rebutted.  

The December 2009 examiner's opinion is consistent with the other evidence of record.  The Veteran reported nervous trouble and frequent trouble sleeping, depression or excessive worrying on his report of medical history at separation from active service.  These symptoms were not reported at his entry into service.  The December 2009 examiner further related to the current level of disability to the in-service aggravation.  He explained the increased symptomatology resulting from the in-service injury has caused moderate impairment in occupational and social functioning since the Veteran's separation from service.  The Veteran has consistently sought psychiatric treatment for more than twenty-five years after his separation from service, which provides support for the December 2009 examiner's opinion regarding aggravation.  There also several lay statements of record attesting to the Veteran's occupational and social impairment due to anxiety and depression following separation from service.

In sum, the service treatment records together with the December 2009 examination report provide sufficient evidence to find that the in-service element has been met.  The December 2009 examination report is sufficient to find that the nexus element is met.  As the presumption of soundness has not been rebutted, the Veteran's claim has been converted to a service connection claim.  The legal conclusion is that his 

(CONTINUED ON NEXT PAGE)
current psychiatric disability was incurred during service.  Accordingly, the Board finds service connection for a psychiatric disability, to include anxiety, NOS, and depressive disorder, NOS, is warranted.



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, NOS, and depressive disorder, NOS, is granted.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


